Citation Nr: 1234822	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from November 1978 to August 2002. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied claims for service connection for a right wrist condition, to include carpal tunnel syndrome, and carpal tunnel syndrome, left wrist.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is entitlement to service connection for a bilateral wrist disability. 

In December 2006, the Veteran was afforded a QTC examination in which she reported a 9-month history of bilateral carpal tunnel syndrome.  The diagnosis noted bilateral carpal tunnel syndrome, and the examiner indicated that the Veteran's left carpal tunnel syndrome was not related to her service; an etiological opinion was not provided as to the right wrist.  

A statement from a private physician, S.W.W., M.D., dated in April 2009, shows that the physician opined that the Veteran's bilateral carpal tunnel syndrome was "most likely incurred during her military service."

In September 2011, the Veteran was afforded a QTC examination in which she reported a 20-year history of a left wrist condition, and a history of bilateral carpal tunnel syndrome since 1997.  Both wrists were examined.  The diagnosis was bilateral carpal tunnel syndrome.  An etiological opinion was not provided.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, the nature of the evidence warrants obtaining an etiological opinion for each wrist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2011).  However, an etiological opinion has never been obtained for the right wrist, and the September 2011 QTC examination report did not include an etiological opinion for either wrist.  The Board has therefore determined that the September 2011 QTC examination report is inadequate to adjudicate the claims.  Barr.  The Board further notes that VA and non-VA reports have been associated with the claims file subsequent to the issuance of the April 2010 supplemental statement of the case, without a waiver of RO review, see 38 C.F.R. § 20.1304(c) (2011), but that this evidence has never been reviewed by the RO or the Appeals Management Center.  On remand, an attempt should be made to obtain a supplemental opinion from the QTC examiner, or, in the alternative, the Veteran should be scheduled for an examination, to include obtaining etiological opinions.  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the QTC examiner who performed the Veteran's September 2011 VA examination.  The examiner should provide a nexus opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran has a left wrist disorder, or a right wrist disorder, that was caused by her service.  The examiner must provide a detailed rationale for her opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  If the examiner who performed the September 2011 QTC examination is not available, or if otherwise appropriate, make the Veteran's claims file available for review by an examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted.  

The examiner should provide a nexus opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran has a left wrist disorder, or a right wrist disorder, that was caused by her service.  The examiner must provide a detailed rationale for his/her opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and her representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


